Or Petition por a Eehearing.
Franklin, C.
Appellee, in his petition for a rehearing, insists that the court erred in holding that the damages are excessive, which was the only question presented in the case.
There appears to be a difference of opinion between appellee’s counsel and the court, in relation to the nature and purport of the action. If the action is for damages only resulting from the alleged fraud of appellant, as viewed by the court, the amount of damages assessed is excessive; but if the action is to cancel and set aside the contract and partnership, on account of fraud, and place the parties in statu quo, and the verdict of the jury and j udgment of the court have that effect, the damages would then seem to be about right, and the judgment ought not to be reversed.
The complaint consists of two paragraphs.
The first sets out the contract, partnership, and false representations, and avers that the plaintiff was damaged by the .•alleged fraud in the sum of $1,000; prayer for a judgment of *552$1,000 damages, a dissolution of the partner,ship, a surrender of the notes and mortgage for cancellation, an allowance for rent of the premises since September 4th, 1877, and that a receiver be appointed to settle and wind up the concern.
This paragraph seeks alone to recover damages for the fraud, treating the contract and partnership as valid, and seeks to enforce them by having the partnership wound up and settled by a receiver.
The second paragraph of the complaint alleges the contract, partnership and fraud in a very similar manner to the first, and concludes by praying for judgment, “ that the contract of partnership be declared null and void; that the defendant be compelled to surrender for cancellation said notes and mortgage, and be enjoined from transferring the same; and that he recover back the money paid, laid out and expended by him, ■ with interest thereon, in all amounting to the sum of $1,200, and for all proper relief.”
This paragraph may be considered as in harmony with appellee’s theory of the object of the action. The appellant answered generally in denial, and the notes and mortgage as set-offs, and by way of cross complaint.
."We must, therefore, look to the verdict and judgment to determine upon which paragraph of the complaint the plaintiff succeeded. The verdict reads as follows:
“ We, the jury, find for the plaintiff, and assess his damages at ($979.90) nine hundred and seventy-nine dollars and ninety cents; and we do further find that the notes and mortgage executed by plaintiff to defendant, bearing date May 15th, 1877,, and June 5th, 1877, and described in the complaint and cross; complaint, should be surrendered and cancelled.”
The court rendered the following judgment: “It is therefore considered and adjudged by the court, that the plaintiff' do have and recover of and from the said defentant, Henry Greenewald, the sum of nine hundred and seventy-nine dollars- and ninety cents, so assessed by the jury aforesaid, together-*553with his costs and charges herein accrued and to accrue; and it is further ordered and adjudged by the court, that the notes and mortgage described in plaintiff’s complaint be declared cancelled, and that the partnership between the parties be dissolved.”
. This verdict of the jury and the judgment of the court follow the prayer of the first paragraph of the complaint, and not the second. We must therefore conclude that the cause -was tried, and a result reached, upon the theory of the first paragraph, and not of the second paragraph of the complaint. The verdict treats the contract as in force by giving damages for the fraud and cancelling the notes and mortgage, and the judgment, in addition, treats the partnership as in existence,, by declaring it dissolved.
Appellee had agreed to pay $1,281 for half of the concern in which they formed a partnership; he had paid $900, and given his notes and mortgage for the remainder. He avers in his complaint that the whole partnership property was not worth more than $1,600, and testified to the same on the trial. This judgment does not dispose of the partnership property, but leaves that as it stood before the commencement of this action. The judgment, instead of giving to appellee his damages on account of the alleged fraud, which would be the difference between what he agreed to give for the property, and what it was worth, gives to him all that he had paid, with interest, and cancels the addition that he had agreed to pay, and leaves the property purchased still belonging to him.
We think there can be no doubt about the amount of damages in this case being excessive.
There was no error in the original opinion and decision in this case.
The petition for a rehearing ought to be overruled.
Pee Ctjetam. — It is therefore ordered, upon the foregoing opinion, that the petition for a rehearing be and the same is in all things overruled, at appellee’s costs.